Citation Nr: 1755498	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 20 percent for residual, fracture left ulna and radius with moderate damage to Muscle Group VII and triggering of the middle, index and pinky fingers (hereinafter left forearm disability).

3.  Entitlement to a disability rating in excess of 10 percent for arthritic changes with a history of injury, left knee (hereinafter left knee disability).

4.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine with a history of muscular imbalance (hereinafter back disability).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a heart disability.

REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2017 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  In the February 2017 statement of the case, the RO denied entitlement to a disability rating in excess of 50 percent for PTSD.  In the March 2017 VA Form 9, the Veteran's representative indicated the Veteran wished to appeal all issues listed on the statement of the case.  However, in an April 2017 letter the RO clarified that the adjudication of the disability rating for PTSD in the February 2017 statement of the case was incorrect, because VA had not received a notice of disagreement with the initial rating assigned in the February 2017 rating decision.  The Veteran and his representative were notified that if the Veteran wishes to do so, he has one year from the March 6, 2017 notification of the February 2017 rating decision in which to file a notice of disagreement with the initial 50 percent disability rating for PTSD.  To date, a notice of disagreement has not been received.  Accordingly, the issue of entitlement to an increased initial disability rating for PTSD is not currently before the Board.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's combined disability rating is at least 70 percent, and his PTSD is rated at 50 percent disabling.  As of May 10, 2012, the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

2.  Throughout the appeal period, the Veteran's left forearm disability has been manifested by no more than a moderately severe disability of Muscle Group VII, and triggering in the third, fourth, and fifth digits of the left hand.

3.  Throughout the appeal period, the Veteran's left knee disability has been manifested by pain in flexion and extension, but functional impairment which more nearly approximates a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees has not been shown.

4.  Throughout the appeal period, the Veteran's back disability has been manifested by forward flexion of the thoracolumbar spine to 40 degrees, and ankylosis and incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown.

5.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension manifested within a year of his separation from active duty service, and that his current hypertension incurred in or is otherwise related to his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met beginning May 10, 2012.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

2.  The criteria for a disability rating in excess of 20 percent for residual, fracture left ulna and radius with moderate damage to Muscle Group VII with triggering of the left middle, ring, and pinky fingers have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.55, 4.56, 4.69, 4.73 Diagnostic Code 5307 (2017).

3.  The criteria for a disability rating in excess of 10 percent for arthritic changes with a history of injury, left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2017).

4.  The criteria for a disability rating in excess of 20 percent for degenerative changes of the lumbar spine with a history of muscular imbalance have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. TDIU

A. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

B. Analysis

The Veteran is currently service connected for PTSD, rated as 50 percent disabling; residual, fracture left ulna and radius with moderate damage to muscle group VII and triggering of the middle, index and pinky fingers, rated as 20 percent disabling; degenerative changes of the lumbar spine with a history of muscular imbalance, rated as 20 percent disabling; arthritic changes with a history of injury, left knee, rated as 10 percent disabling; arthritic changes of the right knee, rated as 10 percent disabling; and scarring of the left forearm, rated as 10 percent disabling.  The Veteran's current combined rating is 80 percent.  See February 2017 rating decision.  Accordingly, the Veteran meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The Veteran contends he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  See, e.g., June 2016 VA Form 21-8940.

The evidence of record indicates that during his active duty service the Veteran worked as a cook.  See DD Form 214.  Following his active duty service, the Veteran worked as a minister, making furniture for stores, in a foundry making engine blocks, a cook for a VA medical center (VAMC), a history and social studies teacher, and a crossing guard.  See, e.g., June 2016 VA Form 21-8940; May 2016 VA initial PTSD examination report; August 2013 VA primary care note; May 2004 Social Security Administration (SSA) work history report; November 1998 Income and Net Worth Statement; August 1998 Notification of Personnel Action; July 1984 VA treatment note; June 1978 VA examination report; April 1978 claim.  The evidence of record also indicates the Veteran has a master's degree.  See August 2013 VA mental health counseling note.

The evidence of record indicates the Veteran worked as a cook at the VAMC from 1985 to 1998, at which time he resigned.  See August 1998 Notification of Personnel Action.  An April 2017 VA Form 21-4192 indicates the Veteran worked as a crossing guard for 20 hours per week from 1999 until February 2011.

The Board finds that the totality of the evidence of record indicates the functional impairments caused by the Veteran's service-connected disabilities, particularly the combination of impairments resulting from his PTSD and his musculoskeletal disabilities, render the Veteran unable to secure or follow a substantially gainful occupation.

The medical evidence of record indicates the Veteran's musculoskeletal disabilities impact his ability to perform more physical jobs requiring a lot of standing, walking, or lifting.  The February 2016 VA back examiner noted the Veteran's report that he has chronic daily back pain, and that prolonged walking, standing, sitting, lifting, and repetitive movements increase the pain.  Upon examination the Veteran experienced pain in all ranges of motion of his lumbar spine.  The examiner opined that the Veteran's back disability would affect his ability to perform repetitive lifting.  The May 2016 VA knee examiner noted the Veteran's reports of pain in both knees, and upon examination there was pain with flexion and extension of both knees.  The examiner found the Veteran has disturbance of locomotion and interference with standing due to both knees, and requires the constant use of a cane due to his bilateral knee and back pain.  The May 2016 VA knee examiner opined that the Veteran is very limited in his ability to stand and walk, has difficulty in using steps, and cannot walk on uneven ground due to his bilateral knee disabilities.  Further, the May 2016 VA muscle examiner noted the Veteran's reports that due to the Veteran's fracture of the left radius and ulna in service, the Veteran has weakness in the left arm, and later developed triggering in the third, fourth, and fifth digits.  The Veteran described weakness for lifting objects with his left, non-dominant hand, with a limitation of about 15 pounds, and some pain with prolonged use of the left hand and wrist.  The May 2016 VA examiner opined the Veteran has limited use of his left hand, and cannot do heavy manual labor or repetitive use of the left hand.  The VA examiner explained the Veteran has limited grip and power of the left hand and his function decreases with overuse so that he has to rest.

Accordingly, the Board finds the Veteran's musculoskeletal disabilities of his back, knees, and left forearm prevent the Veteran from obtaining or maintaining a substantially gainful occupation in a field that would require a lot of standing, walking, or lifting, such as his prior long-term job as a cook.  See also July 2004 SSA disability determination; February 2004 VA examination report.

Further, the Board finds the functional impairments caused by the Veteran's service-connected PTSD impair the Veteran's ability to perform jobs which may allow a mix of sitting and standing, or learning a new occupation.  Following the May 2016 VA initial PTSD examination, the VA examiner indicated the Veteran's PTSD is manifested by symptoms such as depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment in short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; and disturbance of motivation and mood.  The VA PTSD examiner opined the Veteran may have difficulty learning a new job, and that his sleep problems and PTSD symptoms would increase his poor tolerance for long hours of gainful employment.  Accordingly, the Board finds the Veteran's PTSD symptoms would prevent the Veteran from obtaining or maintaining gainful employment in a field such as teaching or as a crossing guard, which might allow him to switch from standing to sitting as needed, or from learning a new, fully sedentary occupation, as his symptoms impair his memory and his motivation.

Therefore, the Board finds that the totality of the evidence of record indicates the functional impairments caused by the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation as of May 10, 2012, the effective date for the grant of service connection for PTSD, and the date at which the Veteran met the schedular requirements for the grant of a TDIU per 38 C.F.R. § 4.16.  

VA received the Veteran's claim for a TDIU in July 2010, and the Veteran contends he has been unable to maintain employment since he left his job at the VAMC in 1998.  See June 2016 VA Form 21-8940.  SSA disability benefits were granted in 2004 due to the Veteran's back and knee disabilities, at which time the Veteran discussed his previous work as a cook and crossing guard.  However, per the discussion above, the Board finds it is the combination of the functional effects of both the Veteran's service-connected musculoskeletal disabilities and PTSD which render him unable to obtain and maintain any substantially gainful employment, and therefore the Board finds the criteria for entitlement to a TDIU were not met prior to the effective date for the grant of service connection for PTSD.

Finally, as will be discussed below, the Board is remanding the Veteran's claim of entitlement to service connection for a heart disability for further development.  However, the Board finds that even if entitlement to service connection for a heart disability is established, it cannot result in entitlement to a TDIU prior to May 10, 2012.  In the claim received on May 10, 2012, the Veteran sought service connection for hypertension, a heart disability, and PTSD.  The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  Accordingly, even if entitlement to service connection for a heart disability is established, the effective date for that award may not be earlier than May 10, 2012, the date of receipt of the claim.  Therefore, any functional effects of a heart disability on the Veteran's ability to obtain and maintain substantially gainful employment could not be considered until May 10, 2012, the earliest time at which service connection could be established.

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the functional effects of the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since May 10, 2012.  Therefore, a TDIU is warranted. 

C. Special Monthly Compensation

Special monthly compensation (SMC) at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

Here, although the Veteran has been awarded entitlement to a TDIU, the Board has found that entitlement to a TDIU is based on the combined effects of multiple service-connected disabilities, as discussed above, and is not based on a single disability.  Therefore, the Veteran does not have a single service-connected disability rated as 100 percent disabling, and accordingly, the Board finds the issue of entitlement to SMC at the housebound rate has not been raised.

III. Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

A. Left Forearm Disability

1. Rating Principles

The Veteran's residual, fracture left ulna and radius is currently rated as 20 percent disabling for damage to Muscle Group VII under Diagnostic Code 5307.  See September 2011 rating decision.

Muscle injuries are evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed in 38 C.F.R. § 4.73.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  38 C.F.R. §§ 4.56(d), 4.73.

In pertinent part, the type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4). 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

Under Diagnostic Code 5307 pertaining to Muscle Group VII (non-dominant side), slight muscle disability warrants a 0 percent rating, moderate muscle disability warrants a 10 percent rating, moderately severe muscle disability warrants a 20 percent rating, and severe muscle disability warrants a 30 percent rating.  38 C.F.R. § 4.73.

The Board notes that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

2. Analysis

In the July 2010 claim, the Veteran complained of pain in his left forearm.  In an October 2012 letter, the Veteran's wife reported that it is hard for the Veteran to lift heavy objects.

During the appeal period, the Veteran's VA treatment records note continuing traumatic arthropathy, particularly of the left forearm, as well as some trigger finger in both hands.  See, e.g., January 2016 VA primary care note; April 2014 VA primary care note.  However, the Veteran's VA treatment records do not contain testing or any further findings regarding the left forearm disability during the appeal period.  See, e.g., August 2013 addendum to August 2013 non-VA medical records note (discussing VA EMG nerve conduction studies from 2004).

The Veteran was afforded a VA examination in May 2016.  The May 2016 VA examiner diagnosed left ulna and radius fracture with residual damage to Muscle Group VII, and residual left trigger finger in digits 3, 4, and 5 (middle, ring, and pinky fingers).  The examiner noted the Veteran suffered fractures of the left radius and ulna in a motor vehicle accident in service, and underwent an open reduction internal fixation.  Some muscle was moved out of the way but not lost in the repair, and the Veteran stated he had some weakness in the left arm since the injury, but later developed triggering in digits 3, 4, and 5.  The Veteran described weakness for lifting objects with his left hand with a limitation of about 15 pounds, and some pain with any prolonged use of the left hand and wrist.  Further, the Veteran reported his trigger fingers had gotten worse.  

Upon examination, the VA examiner reported the Veteran's dominant hand is his right hand.  The only injury to a muscle group reported was an injury to Muscle Group VII of the left forearm, which is the flexors of the wrist, fingers, and thumb.  No scarring was found except for the Veteran's surgical scars of the left forearm, which are separately service connected.  The examiner indicated that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  Regarding the cardinal signs and symptoms of a muscle disability, the May 2016 VA examiner stated the Veteran has consistent loss of power on the left, and lowered threshold of fatigue on the left, but did not indicate the frequency or severity for that symptom.  The Veteran's left wrist had less muscle strength than normal (4/5), but no muscle atrophy.  Finally, the examiner noted the Veteran has moderate triggering of digits 3, 4, and 5 of the left hand, with a painful snap on manual extension to neutral.  The VA examiner stated the Veteran's muscle injury of the left forearm impacts his ability to work in that he has limited grip and power of the left hand, and that the function decreases with overuse so that he has to rest.

The Board finds the totality of the competent and credible evidence of record is against finding that the criteria for a disability rating in excess of 20 percent for the Veteran's left forearm disability have been met.

Because the Veteran's left arm is his non-dominant arm, to warrant a disability rating in excess of 20 percent for Muscle Group VII, there must be evidence of a severe muscle injury to warrant a 30 percent disability rating.  However, the Board finds the residual injury to the Veteran's left Muscle Group VII more nearly approximates a moderately severe injury.

Although the May 2016 VA examiner stated that tests of endurance or coordinated movements of the left compared with the corresponding muscles of the right side indicate severe impairment of function, none of the other objective findings associated with a severe muscle injury were found upon examination.  The May 2016 VA examiner did not find soft flabby muscles in the wound area, muscles swelling and hardening abnormally in contraction, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, or induration or atrophy of an entire muscle, and the only scars noted were from the Veteran's surgical repair in service.

Further, the Veteran has consistently complained of pain, weakness, and fatigue in his left arm and wrist, and the May 2016 VA examiner confirmed the Veteran experiences consistent loss of power, lowered threshold of fatigue, less muscle strength than normal in the left wrist, limited grip and power of the left hand, and that the function decreases with overuse.  The Board finds these symptoms more nearly approximate a record of consistent complaints of cardinal signs and symptoms of muscle disability, and evidence of inability to keep up with work requirements, consistent with a moderately severe muscle injury.  38 C.F.R. § 4.56(d)(3).

Accordingly, the Board finds the criteria for a disability rating in excess of 20 percent for damage to Muscle Group VII have not been met.  38 C.F.R. §§ 4.56, 4.73 Diagnostic Code 5307.

Further, the Board has considered whether the Veteran may be entitled to a disability rating in excess of 20 percent for the residuals of his fracture of the left ulna and radius based upon the triggering of his left fingers.  

First, the Board notes that throughout the appeal period the Veteran's left forearm injury has been characterized as resulting in triggering of the left middle, index, and pinky fingers.  However, the medical evidence of record indicates that the Veteran experiences triggering of his left long (middle), ring, and little (pinky) fingers.  See May 2016 VA examination report; see also February 2004 VA examination report (triggering of the third, fourth and fifth fingers of the left hand).  Accordingly, the Board will refer to the service-connected left forearm disability as residual, fracture left ulna and radius with damage to Muscle Group VII and triggering of the middle, ring, and pinky fingers.

Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.  The Board observes that Diagnostic Code 5307 contemplates limitation of flexion of the fingers, and Diagnostic Codes 5216-5230 contemplate limitation of motion of the fingers.  As such, a rating under Diagnostic Code 5307 and a separate rating under Diagnostic Codes 5216-5230 would constitute pyramiding, as the symptomology for the fingers would be rated twice.

The Board will consider if rating the Veteran under another Diagnostic Code would result in a higher rating.  Pursuant to 38 C.F.R. § 4.71a, a disability rating in excess of 20 percent would only be warranted if the disability of the Veteran's left middle, ring, and pinky fingers were found to more nearly approximate amputation of all three fingers, which would warrant a 30 percent disability rating under Diagnostic Code 5141 (amputation).  Unfavorable ankylosis or favorable ankylosis of the long, ring, and little fingers of the non-dominant hand only warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5218, 5222.  At most limitation of motion of the long finger warrants a 10 percent disability rating, and limitation of motion of the ring or little fingers is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230.

However, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's triggering of the third, fourth, and fifth digits of his left hand more nearly approximates amputation of all three fingers.  Although the Veteran reported upon the May 2016 VA examination that the triggering is getting worse, he has not reported a lack of any functioning in the fingers.  Further, the VA examiner described the triggering as moderate, was able to manually extend the fingers to neutral, and found there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Accordingly, the Board finds the criteria for a disability rating in excess of 20 percent for residuals of fracture of the left ulna and radius based upon the triggering of the left middle, ring, and pinky fingers have not been met.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran a disability rating in excess of 20 percent for residual, fracture left ulna and radius with damage to Muscle Group VII and triggering of the middle, ring, and pinky fingers.



B. Left Knee Disability

1. Rating Principles

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Limitation of flexion of the knee to 60 percent warrants a zero or noncompensable rating; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under Diagnostic Code 5261.  Limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating; limitation of extension to 10 degrees warrants a 10 percent rating; limitation of extension to 15 degrees warrants a 20 percent rating; limitation of extension to 20 degrees warrants a 30 percent rating; limitation of extension to 30 degrees warrants a 40 percent rating; and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

2. Analysis

The Veteran's arthritis of the left knee is currently rated as 10 percent disabling for limitation of motion of a major joint due to arthritis under Diagnostic Code 5010.  See September 2011 rating decision.

The Veteran's VA treatment records include continued complaints of osteoarthritis, particularly in his left knee.  See, e.g., January 2016 VA primary care note; April 2014 VA primary care note.  However, the Veteran's VA treatment records do not contain testing regarding the left knee disability during the appeal period.  In an October 2012 statement, the Veteran's wife reported he has very poor balance in trying to move his legs.

During a May 2016 VA examination, the Veteran reported bilateral knee pain, and a prior meniscectomy of the left knee.  The Veteran also reported that he cannot use steps, walk on uneven ground, squat, or kneel, and that he experiences pain with every step.  The VA examiner diagnosed degenerative arthritis of the left knee.

Upon examination, flexion of the left knee was measured as -5 degrees to 140 degrees, and extension as 140 degrees to -5 degrees.  The examiner stated that pain was noted upon both flexion and extension of the left knee, and there was also evidence of pain with weight bearing and objective evidence of crepitus.  Further, there was objective evidence of moderate tenderness or pain to palpation of the medial and lateral joint space.  Following repetitive use testing there was no additional loss of function or range of motion.  The Veteran reported that pain limits the functional ability with repeated use over time, but there is no additional loss of range of motion.  The Veteran was not examined immediately after repetitive use over time, but the examiner opined the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated the Veteran did not report left knee flare-ups.  The May 2016 VA examiner stated disturbance of locomotion and interference with standing are also additional contributing factors of disability of the left knee.

Further, during the May 2016 VA examination the examiner noted the Veteran's prior left knee arthroscopic surgery for a meniscus tear, but found there are no current symptoms or residuals.  The examiner noted the Veteran's constant use of a cane for his bilateral knee arthritis and low back pain.  The VA examiner also noted the Veteran has very limited standing and walking ability, difficulty in using steps, and cannot walk on uneven ground.

During a June 2016 VA podiatry visit, the podiatrist noted stiffness in the Veteran's knees, and the Veteran's report that his knees need to be replaced.  The podiatrist stated the left knee was observed to be hypertrophic, and the Veteran's gait was stable and steady, though slightly stiff.

First, the Board finds the evidence of record indicates no measurable limitation of flexion of the left knee during the appeal period.  As limitation of flexion to 30 degrees has not been shown, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 have not been met.  38 C.F.R. § 4.71a.

Next, the Board finds the evidence of record indicates no measurable limitation of extension of the left knee during the appeal period.  As limitation of flexion to 10 degrees has not been shown, the criteria for disability rating in excess of 10 percent under Diagnostic Code 5261 have not been met.  38 C.F.R. § 4.71a.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  Here, the evidence of record indicates the Veteran experiences limitation of motion and functional impairment in both flexion and extension of his left knee due to pain and stiffness, which affects his ability to stand, walk, and use steps, as well as his balance.  However, the Board finds the Veteran's competent reports of pain and resulting functional impairment in his left knee are contemplated by the current 10 percent disability rating under Diagnostic Code 5010, and the totality of the evidence of record does not indicate that the Veteran's left knee arthritis is manifested by functional loss that more nearly approximates a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees.  The June 2016 VA podiatrist noted the Veteran's gait was steady and stable, even if slightly stiff, and the May 2016 VA examiner found that although pain limits functional ability of the left knee with repeated use over a period of time, there is no additional loss of range of motion.

Further, the Board finds the evidence of record indicates the Veteran's prior left knee meniscal surgery has resulted in no residual symptoms.  As frequent episodes of "locking," pain, and effusion into the joint have not been shown, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5258 have not been met.  Even if other residual symptoms were present, a 10 percent disability rating is the maximum rating allowed under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  

Finally, the Board finds that the evidence of record does not show ankylosis, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum of the left knee during the appeal period.  Accordingly, Diagnostic Codes 5256, 5257, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran a disability rating in excess of 10 percent for arthritic changes with a history of injury, left knee.

C. Back Disability

1. Rating Principles

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5243, Note (6).

The General Rating Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), in relevant part, is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine......50 percent

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20 percent

38 C.F.R. § 4.71a, The Spine.

Under Note (1), objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

2. Analysis

The Veteran's VA treatment records during the appeal period include the Veteran's complaints of chronic low back pain for which he uses over-the-counter pain medications.  See, e.g., January 2016 VA primary care note; April 2014 VA primary care note.  However, the Veteran's VA treatment records do not contain testing or any further findings regarding the back disability during the appeal period.  In an October 2012 statement, the Veteran's wife reported he has very poor balance in trying to move his legs, his back gives him problems, and it is hard for the Veteran to life heavy objects.

In February 2016, the Veteran was afforded a VA back examination.  The Veteran reported chronic daily back pains, which he stated were increased by prolonged walking, standing, sitting, lifting, and repetitive movements.  The Veteran did not report flare-ups of his back.

Examination of the lumbar spine showed flexion to 40 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner reported there was pain exhibited on all ranges of motion, but the pain did not result in or cause functional loss.  The examiner further noted objective evidence of localized tenderness at the L4-L5.  The Veteran was able to perform repetitive use testing, and no additional loss of function or range of motion after three repetitions was found.  The Veteran was not examined immediately after repetitive use over time, but the examiner stated pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time, and the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted the Veteran's constant use of a cane for his back and knee pains.

Further, muscle strength testing was reported as normal, and no muscle atrophy was found.  The Veteran's deep tendon reflexes in the bilateral lower extremities were hypoactive, but the sensory examinations were all reported as normal, and straight leg testing was negative.  The February 2016 VA examiner stated the Veteran did not have any signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to a back condition.  There was no ankylosis of the spine, and the examiner stated the Veteran does not have IVDS of the thoracolumbar spine.

Regarding the criteria for orthopedic manifestations under the General Rating Formula, flexion was at most limited to 40 degrees.  No ankylosis of the thoracolumbar spine has been shown by the lay and medical evidence of record.  The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  Here, the Veteran has competently reported that he has daily back pains which are increased by prolonged walking, standing, sitting, lifting, and repetitive movements.  However, the Board finds the totality of the evidence of record does not indicate that the Veteran's back disability is manifested by functional loss that more nearly approximates a limitation of flexion to 30 degrees or less.  The February 2016 VA examiner found that although the Veteran exhibited pain in all ranges of motion, no additional loss of function or range of motion following repetitive use was shown upon examination, and the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

Further, because the evidence of record does not indicate the Veteran has IVDS, a disability rating in excess of 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 
Finally, the Board finds there are no objective neurological abnormalities associated with the Veteran's service-connected back disability.  Although the February 2016 VA examiner reported hypoactive deep tendon reflexes in the bilateral lower extremities, the muscle strength and sensory examinations were normal bilaterally, and the straight leg raising test was negative bilaterally.  The February 2016 VA examiner found the Veteran does not have any signs or symptoms due to radiculopathy, and he does not have any other neurologic abnormalities related to his back disability.  Accordingly, the Board finds that the preponderance of the evidence is against granting a separate compensable rating for an objective neurologic abnormality.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign the Veteran a disability rating in excess of 20 percent for degenerative changes of the lumbar spine with a history of muscular imbalance.

III. Service Connection for Hypertension

A. Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B. Analysis

The first element under Shedden is met, as the Veteran's VA treatment records include a diagnosis of hypertension.  See, e.g., April 2014 VA primary care note.

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension had its onset during active duty service, or manifested within one year following his separation from service.  

Hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012) ("Dorland's"). 

For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1). 

The Veteran's service treatment records do not contain any complaints or notations of high blood pressure, nor a diagnosis of hypertension.  The Veteran's February 1967 separation examination report included a blood pressure reading of 130/64, which did not indicate high blood pressure, as defined by VA or Dorland's.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The first evidence of record of blood pressure readings approximating the 140 mm Hg systolic range was in the 1980s.  See March 1986 VA treatment note (166/86); January 1985 VA treatment note (140/80); June 1982 FA Form 10-10m (140/88).  However, the Veteran's blood pressure reading was normal upon VA examination in March 1991 at 132/60.  The first diagnosis of record of hypertension was in May 1998, and in a November 1998 Income and Net Worth statement the Veteran indicated he was treated for high blood pressure in 1997.  See May 1998 VA treatment note; see also August 1997 VA treatment note (blood pressure 183/96).  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was incurred in service, or manifested within one year following his separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred during service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension is otherwise directly related to his active duty service.  As reflected above, the first diagnosis of hypertension was in approximately 1997, which is 30 years after his separation from service.

The Veteran has not specified the reason he believes his current hypertension is related to his active duty service.  See, e.g., March 2017 VA Form 9; July 2013 notice of disagreement; May 2012 representative statement (informal claim).

As noted above, the Veteran's treatment records do not contain any complaints or notations of high blood pressure until the 1980s.  Although the Veteran's VA treatment records note the Veteran's current diagnosis of, and treatment for, hypertension, the treatment records do not indicate that the Veteran's current hypertension is related to his military service.

The Board has considered the lay evidence offered by the Veteran.  This includes his general contention that his current hypertension is related to his active duty service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

However, the question of whether the Veteran's current hypertension is related to his active duty service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service caused his hypertension is not within the realm of knowledge of a non-expert, given the absence of high blood pressure complaints or notations during active duty service, and the length of time between the Veteran's separation from active duty service and the first records of increased blood pressure readings.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his hypertension was caused by his active duty service.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current hypertension and the Veteran's active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was caused by his active duty service, and service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a TDIU is granted effective May 10, 2012.

Entitlement to a disability rating in excess of 20 percent for residual, fracture left ulna and radius with damage to Muscle Group VII and triggering of the middle, ring, and pinky fingers is denied.

Entitlement to a disability rating in excess of 10 percent for arthritic changes with a history of injury, left knee is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine with a history of muscular imbalance is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends he has a current heart disability that is related to his active duty service.  On the Veteran's November 1964 induction examination report, the Veteran's heart was marked abnormal, with a note of a grade II systolic murmur.  The examination report also stated an EKG was normal, and noted "NCD if normal" (not considered disabling).  No defects or diagnoses were listed on the induction examination report.  During the Veteran's hospitalization in 1966 following a motor vehicle accident, an examination of the heart revealed a grade II systolic murmur.  See December 1966 narrative summary.

A May 1999 VA examination report included a diagnosis of stable angina.  An August 2013 VA primary care note includes an assessment of an incomplete right bundle branch block (RBBB) per an EKG, and April 2014 and March 2017 VA primary care notes include assessments of a systolic murmur. 

Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current heart disability, to include whether any current disability may be related to the systolic murmur noted during active duty service.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Board finds an examination is necessary, on remand the AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include from March 2017 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current heart disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all heart disabilities which are currently manifested, or which have been manifested at any time since May 2012.

The examiner should specifically address the notations in the Veteran's VA treatment records of angina, RBBB, and a systolic murmur.

b) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

c) If the examiner determines that any heart disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

d) If the examiner determines that any heart disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.  Specific medical evidence should be cited with regard to any opinions provided.

e) For any other heart disability that is not congenital in nature and/or did not preexist service, opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart disability was either incurred in, or is otherwise related to, the Veteran's military service.

The examiner should specifically address the finding of a systolic murmur during the Veteran's 1966 hospitalization.

The complete rationale for all opinions should be set forth.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


